Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  May 9, 2014                                                                           Robert P. Young, Jr.,
                                                                                                    Chief Justice

  Rehearing No. 595                                                                     Michael F. Cavanagh
                                                                                        Stephen J. Markman
  146523-4(69)                                                                              Mary Beth Kelly
                                                                                             Brian K. Zahra
                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                         David F. Viviano,
                                                                                                         Justices
            Plaintiff-Appellee,
                                                               SC: 146523-4
  v                                                            COA: 309384; 310456
                                                               Oakland CC: 2008-222726-FC
  SCHUYLER DION CHENAULT,
             Defendant-Appellant.
  ____________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 May 9, 2014